 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 1 of 18 PageID 530




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CHARLES THEODORE PHILLIPS,

      Plaintiff,

v.                                         Case No.: 8:20-cv-944-DNF

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                            OPINION AND ORDER
      Plaintiff Charles Theodore Phillips seeks judicial review of the final decision

of the Commissioner of the Social Security Administration (“SSA”) denying his

claim for a period of disability and disability insurance benefits. The Commissioner

filed the Transcript of the proceedings (hereinafter referred to as “Tr.” followed by

the appropriate page number), and the parties filed a joint legal memoranda setting

forth their respective positions. For the reasons set out herein, the decision of the

Commissioner is AFFIRMED pursuant to § 205(g) of the Social Security Act, 42

U.S.C. § 405(g).
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 2 of 18 PageID 531




   I.        Social Security Act Eligibility, Standard of Review, Procedural
             History, and the ALJ’s Decision

        A.     Social Security Eligibility

        The law defines disability as the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do his previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

        B.     Standard of Review

        The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.


                                             -2-
     Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 3 of 18 PageID 532




Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of

law are not presumed valid and are reviewed under a de novo standard. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

         The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is     currently   engaged    in   substantial   gainful   employment.    20   C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,



                                          -3-
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 4 of 18 PageID 533




then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform his past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).

      If the claimant cannot perform his past relevant work, the ALJ must determine

at step five whether the claimant’s RFC permits him to perform other work that

exists in the national economy. 20 C.F.R. § 404.1520(a)(4)(v), (g); 20 C.F.R.

§ 416.920(a)(4)(v), (g). At the fifth step, there are two ways in which the ALJ may

establish whether the claimant is capable of performing other work available in the

national economy. The first is by applying the Medical Vocational Guidelines, and

the second is by the use of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232,

1239-40 (11th Cir. 2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933

(11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove he is unable

to perform these jobs. Atha, 616 F. App’x at 993.




                                         -4-
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 5 of 18 PageID 534




      C.     Procedural History

      Plaintiff filed an application for a period of disability and disability insurance

benefits on July 13, 2017, alleging disability beginning June 9, 2016. (Tr. 109, 205-

206). The application was denied initially on September 6, 2017, and upon

reconsideration on December 29, 2017. (Tr. 88, 129). Plaintiff requested a hearing

and on April 2, 2019, a hearing was held before Administrative Law Judge (“ALJ”)

Amber Downs. (Tr. 34-70). On May 20, 2019, the ALJ entered a decision finding

Plaintiff not disabled from June 9, 2016, the alleged onset date, through December

31, 2018, the date last insured. (Tr. 15-28).

      Plaintiff requested review of the hearing decision, but the Appeals Council

denied Plaintiff’s request on February 20, 2020. (Tr. 1-5). Plaintiff initiated the

instant action by Complaint (Doc. 1) filed on April 23, 2020, and the case is ripe for

review. The parties consented to proceed before a United States Magistrate Judge

for all proceedings. (Doc. 19).

      D.     Summary of ALJ’s Decision

      In this matter, the ALJ found Plaintiff meets the insured status requirements

of the Social Security Act through December 31, 2018. (Tr. 17). At step one of the

sequential evaluation, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since June 9, 2016, the alleged onset date, through his date last

insured of December 31, 2018. (Tr. 17). At step two, through the date last insured,



                                         -5-
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 6 of 18 PageID 535




the ALJ found that Plaintiff had the following severe impairments: “obesity, spinal

disorders.” (Tr. 17). At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that meets or medically equals the

severity of any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1 (20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526). (Tr. 19).

       Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

             After careful consideration of the entire record, the
             undersigned finds that, through the date last insured, the
             claimant had the residual functional capacity to perform less
             than the full range of light work as defined in 20 [C.F.R. §]
             404.1567(b). The claimant can occasionally lift or carry 20
             pounds and frequently lift or carry 10 pounds. Sit for a period
             of 6 hours, stand for a period of 6 hours, walk for a period of 6
             hours and push/pull as much as they can lift or carry. The
             claimant can occasionally climb ramps and stairs, occasionally
             climb ladders, ropes, or scaffolds and occasionally balance,
             stoop, kneel, crouch, and crawl. The claimant can have
             frequent exposure to unprotected heights, moving mechanical
             parts, humidity and wetness, and vibration.

(Tr. 20). At step four, the ALJ found Plaintiff was capable of performing his past

relevant work as a real estate agent. (Tr. 28). The ALJ further found this work did

not require the performance of work-related activities precluded by Plaintiff’s RFC.

(Tr. 28). The ALJ concluded that Plaintiff had not been under a disability from June

9, 2016, the alleged onset date, through December 31, 2018, the date last insured.

(Tr. 28).




                                           -6-
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 7 of 18 PageID 536




   II.        Analysis

         On appeal, Plaintiff raises three issues: (1) whether the ALJ’s finding

concerning Plaintiff’s subjective complaints was supported by substantial evidence;

(2) whether the ALJ’s finding that Plaintiff could perform light work was supported

by substantial evidence; and (3) whether the ALJ’s finding that Plaintiff’s mental

issues cause no work limitations is supported by substantial evidence. (Doc. 22, p.

16, 36, 39). The Court will address each issue in turn.

         A.     Whether the ALJ’s finding concerning Plaintiff’s subjective
                complaints was supported by substantial evidence
         Plaintiff argues that the ALJ did not provide a sufficient explanation or good

reasons why she found Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, the claimant’s

statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record for the reasons explained in this decision.” (Doc. 22, p. 19; Tr. 22).

Plaintiff claims that the ALJ’s summary of the medical records following this

statement strongly support his allegations and are not inconsistent with them. (Doc.

22, p. 19-20).

         A claimant may establish that he is disabled through his own testimony of

pain or other subjective symptoms. Ross v. Comm’r of Soc. Sec., 794 F. App’x 858,




                                          -7-
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 8 of 18 PageID 537




867 (11th Cir. 2019) (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)).

In such a case, a claimant must establish:

             “(1) evidence of an underlying medical condition and either (2)
             objective medical evidence that confirms the severity of the
             alleged pain arising from that condition or (3) that the
             objectively determined medical condition is of such a severity
             that it can be reasonably expected to give rise to the alleged
             pain.”

Id. (quoting Dyer, 395 F.3d at 1210).

      When evaluating a claimant’s testimony, the ALJ should consider: “(1) the

claimant’s daily activities; (2) the ‘duration, frequency, and intensity’ of the

claimant’s symptoms; (3) ‘[p]recipitating and aggravating factors’; (4) the

effectiveness and side effects of any medications; and (5) treatment or other

measures taken by the claimant to alleviate symptoms.” Id. (quoting 20 C.F.R. §§

404.1529(c), 416.929(c)(3)). The ALJ must consider these factors given all of the

evidence of record. Id. And if the ALJ discredits this testimony, then the ALJ “‘must

clearly articulate explicit and adequate reasons for’ doing so.” Id. (quoting Dyer, 395

F.3d at 1210). The ALJ may consider the consistency of the claimant’s statements

along with the rest of the record in order to reach this determination. Id. “A clearly

articulated credibility finding with substantial supporting evidence in the record will

not be disturbed by a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th

Cir. 1995)); see also Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th Cir.

2014). And an ALJ’s decision will be affirmed as long as the decision is not a “broad



                                          -8-
    Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 9 of 18 PageID 538




rejection which is not enough to enable [a reviewing court] to conclude that the ALJ

considered [the claimant’s] medical condition as a whole.” Dyer, 395 F.3d at 1211

(quotation and backets omitted).

        While the ALJ determined at one point that Plaintiff’s statements concerning

intensity, persistence, and the limiting effects of these symptoms was not entirely

consistent with the medical evidence, (Tr. 22), later in the decision the ALJ repeated

this statement and provided reasons for it. (Tr. 27). 1 The ALJ found that the presence

of pain is undisputed, but there is little medical evidence to support that the

limitations “are of the chronicity and severity that [Plaintiff] alleges.” (Tr. 27). The

ALJ determined the longitudinal history of Plaintiff’s medical records show routine

and conservative treatment of his back issues. (Tr. 27). In support of this statement,

the ALJ noted Plaintiff made infrequent trips to the doctor for the allegedly disabling

symptoms. (Tr. 27). He also had no hospitalizations for any physical issues,

including back pain, shoulder pain, knee pain, or issues related to diabetes. (Tr. 27).

        Plaintiff argues that the ALJ ignored the fact that Plaintiff had no medical

insurance since 2016 and had to pay out-of-pocket for each visit and for medications.

(Doc. 22, p. 24). In evaluating a plaintiff’s symptoms and their functional effect, “the


1
  The ALJ’s decision unintentionally omitted the word “not” in the following sentence, but from
the context, the meaning is clear: “After careful consideration of the evidence, the undersigned
finds that the claimant’s medically determinable impairments could reasonably be expected to
cause the alleged symptoms; however, the claimant’s statements concerning the intensity,
persistence and limiting effects of these symptoms are [not] supported by the medical evidence of
record.” (Tr. 25-26).


                                              -9-
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 10 of 18 PageID 539




ALJ may not draw any inferences about an individual’s symptoms and their

functional effects from a failure to seek or pursue medical treatment without first

considering any explanations that might explain the failure to seek or pursue

treatment.” Beegle v. Soc. Sec. Admin., Com’r, 482 F. App’x 483, 487 (11th Cir.

2012). An ALJ must consider evidence showing a plaintiff is unable to afford

medical care before denying benefits based on non-compliance with care. Id. (citing

Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003)). When an ALJ relies on

noncompliance with prescribed medical treatment as the “sole ground for the denial

of disability benefits,” and the record contains evidence that a plaintiff was unable

to afford the prescribed medical treatment, then the ALJ must determine whether a

plaintiff could afford the prescribed medical treatment. Ellison, 355 F.3d at 1275. If

a court determines the failure to follow prescribed medical treatment is not one of

the “principal factors in the ALJ’s decision,” then the ALJ is not required to delve

into a plaintiff’s ability to pay, and this failure is not reversible error. Brown v.

Comm’r of Soc. Sec., 425 F. App’x 813, 817 (11th Cir. 2011).

      At the hearing, the ALJ asked Plaintiff why he did not have the recommended

lumbar and possible cervical surgery. (Tr. 48-49). Plaintiff responded that he did not

have the money or insurance to have the surgery. (Tr. 49). In the decision, the ALJ

acknowledged that doctors recommended back surgery, but Plaintiff wanted to

obtain insurance before discussing any further surgery (Tr. 21, 23). Thus, the ALJ



                                        - 10 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 11 of 18 PageID 540




was aware of Plaintiff’s financial circumstances. As summarized by the ALJ, and

even with these financial constraints, Plaintiff was able to visit doctors as needed,

able to obtain medication refills, and never sought hospitalization for his complaints.

(Tr. 22-26). Moreover, the ALJ did not deny benefits solely on Plaintiff not

following a prescribed treatment plan.

      The ALJ also found that Plaintiff was prescribed and took appropriate

medications for the alleged impairments, and the record suggests the medications

“have been relatively effective in controlling the claimant’s symptoms.” (Tr. 27).

Plaintiff argues the evidence shows that he repeatedly stated that the medications did

not help to control the pain. (Doc. 22, p. 25). At the hearing, Plaintiff testified that

the medications do not really help with the pain, but they numb the brain to allow

him to get some rest and afford some help when he sleeps. (Tr. 52). Plaintiff cites

one medical record where he told Maurice Tom Pack, M.D. that two of his pain

medications were not helping with the pain. (Tr. 329). Plaintiff also told consultative

examiner, Dr. Ricardo Varas, that the pain medications prescribed by his doctors

gave him only mild relief. (Tr. 364). In the Supplemental Pain Questionnaire,

however, Plaintiff stated that his pain was relieved in part by pain medication, which

dulls the pain for 1-2 hours. (Tr. 20, 282). Further, arguably Plaintiff continues

obtaining prescriptions for pain medications and, if as ineffective as Plaintiff claims,




                                         - 11 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 12 of 18 PageID 541




then there is no explanation as to why he continues to seek them. (See, e.g., Tr. 337,

340, 357).

      The ALJ also determined that Plaintiff is generally described to be in no acute

distress and ambulates without use of an assistive device. (Tr. 27). Plaintiff does not

challenge the factual basis for these statements. (Doc. 22, p. 25-26). Rather, Plaintiff

questions these statements and argues that being in “no acute distress,” means “no

obvious sign of acute illness or injury” and a person who appears in “no acute

distress” may appear well or may appear “with a serious chronic condition not visible

to the naked eye, such as chronic pain . . .” (Doc. 22, p. 26). Likewise, Plaintiff

argues the finding that he ambulates without a cane is not inconsistent with his

subjective complaints, especially when he has used a cane or crutch at times. (Doc.

22, p. 26).

      Factually, the ALJ’s findings are supported by the evidence of record and

Plaintiff does not contest these findings. In further support, the ALJ found:

              At the consultative evaluation, motor strength was 5/5 in all
              extremities, and sensation was intact to pinprick and touch over
              upper and lower extremities. Forward flexion, extension,
              lateral flexion and rotation of the lumbar spine were limited
              with tenderness noted. However, range of motion of the
              cervical spine, shoulders, elbows, wrists, hands, knees, hips,
              and ankles, were within normal limits. Although the presence
              of pain is undisputed, there is little medical evidence of record
              to support a determination that his limitations are of the
              chronicity and severity that he alleges. The record does not
              contain any opinions from treating or examining physicians
              indicating that the claimant is disabled or even has limitations
              greater than the ones determined in this decision.


                                           - 12 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 13 of 18 PageID 542




(Tr. 27). Nor has Plaintiff cited to any treating or examining physicians who have

indicated that he has limitations greater than those accounted for in the RFC and

decision. For these reasons, the Court finds the ALJ’s consideration of Plaintiff’s

subjective complaints is supported by substantial evidence.

      B.     Whether the ALJ’s finding that Plaintiff could perform light work
             was supported by substantial evidence

      Plaintiff argues that ALJ erred in finding Plaintiff capable of performing his

past relevant work as a real estate agent, which required the ability to perform work

at a light exertional level. (Doc. 22, p. 36). Plaintiff claims substantial evidence does

not support this finding. (Doc. 22, p. 36).

      Prior to step four, the ALJ must assess Plaintiff’s RFC, which is the most he

can do despite his limitations. 20 C.F.R. § 404.1545(a). It consists of a claimant’s

“impairment(s), and any related symptoms, such as pain, [that] may cause physical

and mental limitations that affect what [a claimant] can do in a work setting.” 20

C.F.R. § 404.1545(a). An ALJ will “assess and make a finding about [the claimant’s]

residual functional capacity based on all the relevant medical and other evidence” in

the action. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1), (3). So the ALJ must consider

all of a claimant’s medically determinable impairments, including those that are not

“severe.” 20 C.F.R. § 404.1545(a)(2); Schink v. Comm’r of Soc. Sec., 935 F.3d 1245,

1268 (11th Cir. 2019). “The ALJ makes this determination by considering a




                                          - 13 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 14 of 18 PageID 543




claimant’s physical, mental, and other abilities affected by the impairment.” Id.

(citing 20 C.F.R. § 404.1545(b)-(d)).

      Plaintiff argues the medical evidence does not support that he is able to stand

and walk for a total of 6 hours in an 8-hour day, a requirement for a full range of

light work. (Doc. 22, p. 36). Plaintiff cites consultative medical examiner, Dr.

Varas’s conclusion that Plaintiff “was able to ambulate, had difficulty, but did not

require assistive device.” (Doc. 22, p. 36; Tr. 369). Dr. Varas noted Plaintiff had

difficulty getting up and out of the chair due to back pain, had difficulty getting on

and off the exam tables due to back pain, had difficulty ambulating but did not use

an assistive device, and had abnormal gait that was markedly antalgic due to

kyphosis (curvature of the spine). (Doc. 22, p. 36; Tr. 366). Even though Dr. Varas

noted these difficulties during the examination, he only found Plaintiff limited in the

ability to bend or stoop, which the ALJ accounted for in the RFC. (Tr. 20, 369).

While Plaintiff suggests Dr. Varas’ examination findings support greater limitations,

Dr. Varas made no such findings. For these reasons, the ALJ’s RFC finding is

supported by substantial evidence.

      C.     Whether the ALJ’s finding that Plaintiff’s mental issues cause no
             work limitations is supported by substantial evidence
      Plaintiff claims that substantial evidence does not support the ALJ’s finding

that Plaintiff’s mental issues do not cause more than minimal limitations in his

ability to perform basic mental work activities. (Doc. 22, p. 39). Plaintiff relies on


                                         - 14 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 15 of 18 PageID 544




consultative examiner Sara Malowitz’s Psy.D.’s Psychological Evaluation. (Doc.

22, p. 39-40). Specifically, Plaintiff cites Dr. Malowitz’s findings that Plaintiff’s

mental health symptoms “would best be characterized as moderate,” and her

summary that his mental health symptoms “appear to be moderately impacting

activities of daily living, vocational performance, and interpersonal interactions.

Current prognosis for Mr. Phillips is guarded.” (Doc. 22, p. 39). Plaintiff also argues

that the ALJ cannot rely on non-examining agency psychologists because their

opinions are entitled to little weight and do not constitute substantial evidence. (Doc.

22, p. 39-40).

      The same legal authority concerning an RFC determination applies to the

present issue. Basically, “[t]he ALJ makes this determination by considering a

claimant’s physical, mental, and other abilities affected by the impairment.” Schink

v. Comm’r of Soc. Sec., 935 F.3d 1245, 1268 (11th Cir. 2019). (citing 20 C.F.R.

§ 404.1545(b)-(d)). Here, Dr. Malowitz conducted a consultative Psychological

Evaluation in August 2017. (Tr. 353-55). Dr. Malowitz noted that Plaintiff reported

his current mental health condition as being remarkable for anxiety. (Tr. 354).

Plaintiff denied having any significant history of mental health treatment. (Tr. 354).

Dr. Malowitz found, “[t]he current level of mental health symptoms would best be

characterized as moderate.” (Tr. 354). Plaintiff also reported to Dr. Malowitz that

his last “job ended because of his physical difficulties. The longest job was 8 years.



                                         - 15 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 16 of 18 PageID 545




He is unable to return to work because of the severity of his physical problems.” (Tr.

354).

        On examination, Dr. Malowitz found Plaintiff alert and oriented to person,

place, situation, and time, and found no gross gait abnormalities. (Tr. 354). The rate

and quality of speech was unremarkable, and the content was relevant, coherent, and

logical. (Tr. 354). Plaintiff demonstrated good attention and concentration, his

mental flexibility appeared good, and he could complete simple calculations at an

appropriate processing speed. (Tr. 354). He completed all verbal commands without

error and all written tasks as well. (Tr. 355). His immediate and remote memory

appeared to be good, but his recent memory appeared to be moderately impaired

because he was able to recall only 1 of 3 words presented after a short delay. (Tr.

355). Dr. Malowitz found Plaintiff had: good mental computation skills; adequate

social skills, adequate abstract reasoning, judgment, and insight; his overall

intelligence was average; his general thought processes coherent, logical and goal

directed; his thought form and content age appropriate and unremarkable; no history

of suicidal or homicidal attempts or ideations; and no hallucinations or delusions.

(Tr. 355). Even with these generally normal findings, Dr. Malowitz concluded

Plaintiff’s “mental health symptoms based on report and clinical observations appear

to be moderately impacting activities of daily living, vocational performance, and

interpersonal interactions. Current prognosis for Mr. Phillips is guarded. In regards



                                        - 16 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 17 of 18 PageID 546




to financial management, Mr. Phillips is recommended to manage benefits and

financial decisions.” (Tr. 355). She included no specific work-related or other

limitations.

      The ALJ thoroughly summarized Dr. Malowitz’s findings, including her

finding that Plaintiff’s recent memory appeared to be moderately impaired. (Tr. 24-

25). The ALJ credited the opinions of State Agency psychologists, James Levasseur,

Ph.D. and Richard K. Lyon, Ph.D. who both determined Plaintiff’s mental

impairments were not severe. (Tr. 26). The ALJ found these opinions supported by

the record because Plaintiff’s routine mental health treatment was provided by his

primary care provider and he had generally normal mental status examinations

during his clinical visits. (Tr. 26). The ALJ found the records supports Plaintiff’s

ability to function independently. (Tr. 26, 27). The ALJ also found:

               There is no credible indications of psychosis, thought disorder,
               or malignant psychopathology. Mental status examinations
               showed that recent and remote memory functions are grossly
               intact, the claimant is well oriented, and he has no overtly
               unusual behaviors or mannerisms. Medications are prescribed
               by his primary care doctor and he is not currently engaged in
               outpatient mental health treatment. There is no documented
               history of inpatient psychiatric hospitalizations. The record
               does not suggest that his daily living skills, relational abilities,
               or cognitive efficacy, is routinely or especially, affected by
               psychological symptoms. The records support that the mental
               medically determinable impairments do not significantly limit
               his overall functionality or ability to do basic work activities.

(Tr. 27). The ALJ thoroughly reviewed the medical records in evidence and

considered: Plaintiff’s mental status examinations were generally normal; his


                                              - 17 -
 Case 8:20-cv-00944-DNF Document 26 Filed 08/20/21 Page 18 of 18 PageID 547




primary care doctor prescribed his medications for his mental impairments; he was

not treated by a mental health professional; and his daily living skills, relational

abilities, or cognitive efficacy were not routinely affected by his psychological

symptoms. For these reasons, the ALJ concluded that Plaintiff’s mental impairments

did not affect his ability to do basic work activity. Plaintiff also reported he was

unable to return to work due to physical not mental problems, and Dr. Malowitz

included no work-related limitations based on Plaintiff’s mental impairments in her

Psychological Evaluation. (Tr. 354). Substantial evidence supports the ALJ’s RFC

assessment as to Plaintiff’s mental health impairments.

   III.      Conclusion

      For the reasons stated, the decision of the Commissioner is AFFIRMED. The

Clerk of Court is directed to enter judgment consistent with this opinion, terminate

all deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on August 20, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                       - 18 -
